DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 9/13/2021, claims 1 – 7 and 9 – 14 are pending for examination. This action is non-final.
Information Disclosure Statement
Information Disclosure Statements (IDSs) dated 9/15/2021, 11/4/2021, and 2/8/2022 are herein reviewed by the Examiner.
Response to Amendment
Acknowledgement is made claims 1, 5 – 7, 9, and 11 – 14 are amended and pending examination.
Acknowledgement is made claim 8 is cancelled and not presently pending examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 and 9 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9, 11, and 12 of U.S. Patent No. 11,128,685. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent are directed to a separate embodiment of the same invention and anticipate each claim limitation of the instant application’s claimed invention.
Claims 1 – 7 and 8 – 10 of the instant application are reproduced in the table below alongside the corresponding claim limitations as anticipated by U.S. Patent No. 11,128,685. While the claimed invention of the U.S. Patent is not identical to the claimed invention of the instant application, the claims of the U.S. Patent anticipate each claim feature of the instant application.
Instant Application #17,472,735
U.S. Patent No. 11,128,685
1. (Currently Amended) A method for streaming,
 on a player of a client device, 
a broadcast content within a peer-to-peer network of client devices,
said content consisting of a sequence of segments available in a plurality of levels of quality and
said player being adapted to choose the level of quality of the segments in accordance with an adaptive bitrate (ABR) regulation logic;
the client device comprising a first buffer adapted to store segments in a format suitable for transfer within the peer-to-peer network,
he method being characterized in that it comprises the implementation, by data processing means of the client device, of steps of:
1. A method for streaming, 
on a player of a client device, 
a broadcast content within a peer-to-peer network of client devices, 
said content consisting of a sequence of segments available in a plurality of levels of quality and 
said player being adapted to choose the level of quality of the segments in accordance with an adaptive bitrate {ABR) regulation logic; 
the client device comprising a first buffer adapted to store segments in a format suitable for transfer within the peer-to-peer network, 
the method being characterized in that it comprises the implementation, by data processing means of the client device, of steps of:
(a) Receiving a request for a segment from the player
(a) Receiving a request for a segment from the player
(b) Providing, in response, said segment from the first buffer upon expiry of a response deadline defined with respect to said ABR logic of the player, 
(b) Providing, in response, said segment from the first buffer upon expiry of a response deadline defined with respect to said ABR regulation logic of the player, wherein
wherein step (a) comprises the prediction of a level of quality in which the next segment will be required as a function of the response deadline.
(from claim 6) The method according to claim 1, wherein step (a) comprises the prediction of a level of quality in which the next segment will be required as a function of the response deadline.
2. (Original) The method according to claim 1, wherein said ABR logic is defined by a first function making it possible to calculate a level of quality in which said segment is required as a function of at least one parameter representative of a segment reception rate.
(from claim 1) said ABR regulation logic is defined by a first function making it possible to calculate a level of quality in which said segment is required as a function of at least one parameter representative of a segment reception rate, and
3. (Original) The method according to claim 2, wherein a second function makes it possible to calculate in step (a) said response deadline as a function of said at least one parameter representative of a segment reception rate.
(from claim 1) a second function makes it possible to calculate in step (a) said response deadline as a function of said at least one parameter representative of a segment reception rate.
4. (Original) The method according to claim 1, wherein the second function is constructed from the first function.
(from claim 2) The method according to claim 1, wherein the second function is constructed from the first function.
5. (Currently Amended) The method according to claim 3, wherein the second function is monotonic compared to said at least one parameter representative of a segment reception rate.
(from claim 3) The method according to claim 1, wherein the second function is monotonic compared to said at least one parameter representative of a segment reception rate.
6. (Currently Amended) The method according to claim 1, wherein the device further comprises a second buffer adapted to store segments in a format suitable for playback by the player, said segment being provided in step (b) in the second buffer.  

(from claim 4) The method according to claim 1, wherein the device further comprises a second buffer adapted to store segments in a format suitable for playback by the player, said segment being provided in step (b) in the second buffer.
7. (Currently Amended) The method according to claim 2 in combination, wherein said parameter representative of a segment reception rate is a filling level of the second buffer and/or a bandwidth.
(from claim 5) The method according to claim 1 in combination, wherein said parameter representative of a segment reception rate is a filling level of the second buffer and/or a bandwidth.
9. (Currently Amended) The method according to claim 1, comprising a step (c) of verifying said prediction of a level of quality in which the next segment will be required.
(from claim 7) The method according to claim 6, comprising a step (c) of verifying said prediction of a level of quality in which the next segment will be required.
10. (Original) The method according to claim 9, comprising the learning of the second function on the basis of the predicted and actually required levels of quality.
(from claim 8) The method according to claim 7, comprising the learning of the second function on the basis of the predicted and actually required levels of quality.
11. (Currently Amended) The method according to claim 1, wherein the required segment is available in incomplete form in the first buffer step (a) comprising the modification of the response deadline as a function of an estimated duration necessary to finish retrieving the segment, the segment being provided in complete form in step (b) at the earliest upon expiry of the modified response deadline.
(from claim 9) The method according to claim 1, wherein the required segment is available in incomplete form in the first buffer step (a) comprising the modification of the response deadline as a function of an estimated duration necessary to finish retrieving the segment, the segment being provided in complete form in step (b) at the earliest upon expiry of the modified response deadline.

	Independent claim 12 recite limitations similar to claim 1 and is rejected under the same rationale. Dependent claims 13 and 14 recite the method of claim 1 with the addition of computer program product and computer-readable storage means which are anticipated by 11 and 12 of the aforementioned U.S. Patent, respectively.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 recites the claimed limitations,
“the client device comprising a first buffer adapted to store segments in a format suitable for transfer within the peer-to-peer network and data processing means, the client device comprising the data processing means are configured… to provide…”
As the aforementioned “data processing means” are recited with  functional language yet are not provided structure within the claims, the Specification dated 9/13/2021 is required for description of the structure of the data processing means. As such, page 6 of Specifications recites the client device “having a data processing means 110 such as a processor”, and is the only provided structure within the Specification. The data processing means is herein interpreted, under 35 U.S.C. §112(f), as being a processor. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 4, and 10 are rejected under 35 U.S.C. §112(b) for failing to particularly point out and distinctly claim the subject matter which an inventor or a joint inventor regards as the invention.
Claim 3 recites, “The method according to claim 2, wherein a second function makes it possible to calculate in step (a) said response deadline as a function of said at least one parameter representative of a segment reception rate” (emphasis added). It is unclear whether a function that “makes it possible” to perform a calculation actually limits the scope of the claimed invention, because it suggests that the claimed invention may be performed without the second function. Furthermore, the claim could be interpreted to merely describe an intended use of the invention and not a step that is definitely performed during the execution of the claimed method. The claim does not establish the necessity of the second function to perform the method, and thus it is vague and indefinite.
Claim 4 recites the claimed elements “the first function” and “the second function”. Claim 4 depends from claim 1 and neither claims 4 nor claim 1 provide proper antecedent basis for the aforementioned claimed elements. One of ordinary skill in the art would not be able to make, use, or practice the claimed invention due to the indefinite claim language. Claim 10 depends from claim 9 and recites “the second function” without proper antecedent basis and is likewise rejected based upon the same rationale.
Allowable Subject Matter
Dependent claim 11 recites allowable subject matter but is objected herein as depending from rejected parent claims and as having a pending Double Patenting rejection. The subject matter of claim 11, if rewritten in independent form to include all limitations of its respective parent claims and a terminal disclaimer were filed in this application naming the parent patent, would be in condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 7, 9, 10, and 12 – 14 are rejected under 35 U.S.C. §103 as being unpatentable over Mahvash et al. (US 2020/0036766 A1), hereinafter “Mahvash”, in view of Kim et al. (US 2013/0024583 A1), hereinafter “Kim”.
Regarding claim 1, Mahvash teaches a method for streaming, on a player of a client device, a broadcast content within a network of client devices (mobile device in a CDN network may obtain and play content (Mahvash Paragraphs [0018] and [0024])), said content consisting of a sequence of segments available in a plurality of levels of quality and said player being adapted to choose the level of quality of the segments in accordance with an adaptive bitrate {ABR} regulation logic (Dynamic Adaptive Streaming over HTTP (DASH) allows for Adaptive Bitrate (ABR) streaming wherein the video client chooses the video rate to stream by monitoring network conditions, client conditions, and estimating available network capacity (Mahvash Paragraph [0016 – 0017]) requesting media segments by the client device which comprises a media player (Mahvash Paragraphs [0030] and [0031])); 
the method being characterized in that it comprises the implementation, by data processing means of the client device (mobile device comprising a processor (Mahvash Paragraph [0106])), of steps of: 
(a) Receiving a request for a segment from the player (adaptive bitrate streaming player requests media segments (Mahvash Paragraph [0030]) requesting the first video chunk of a first encoded segment at a first bitrate (Mahvash Paragraphs [0070 – 0071]))
(b) Providing, in response, said segment upon expiry of a response deadline defined with respect to said ABR logic of the player (determining the first requested chunk is not received within a threshold duration of time since requesting the chunk and obtaining a second chunk at a second bitrate in response (Mahvash Paragraphs [0072 – 0074]) second chunk is obtained locally and is therefore received and provided by the client (Mahvash Paragraph [0072 – 0074])), 
wherein step (a) comprises the prediction of a level of quality in which the next segment will be required (determining the subsequent variant level based upon a current buffer level and the available variant levels (Mahvash Paragraphs [0049] and [0058])) as a function of the response deadline (determining the next variant level based upon the buffer occupancy (Mahvash Paragraphs [0048 – 0050] and Fig. 3) the buffer occupancy being an indication of the threshold time duration and whether the next segment was received (Mahvash Paragraph [0052])).  
	Mahvash fails to teach a network being a peer-to-peer network, the client comprising a first buffer adapted to store segments in a format suitable for transfer within the peer-to-peer network, and providing the segment from the first buffer.
However, in analogous art, Kim is directed a peer-to-peer network wherein a client requesting media content in a network may receive the content from another peer, multiple peers, or a content server (Kim Paragraphs [0005 – 0007]). The invention of Kim allows for the simultaneous exchange of content while playing-back received content by maintaining a sending and receiving buffer (Kim Paragraph [0073]) and a buffer for playback which receives the content segments from the sending and receiving buffer (Kim Paragraphs [0078] and [0087]). 
Kim specifically teaches a network being a peer-to-peer network (Kim Paragraph [0042]), the client comprising a first buffer adapted to store segments in a format suitable for transfer within the peer-to-peer network (a first buffer of a client device where pieces of a data stream are stored in the first buffer may be transmittable to one or more other peer clients using the streaming service (Kim Paragraphs [0087] and [0091])) and providing the segment from the first buffer (storing received content segments into the buffer at the client device (Kim Paragraph [0104]) using the buffer to store data for playback (Kim Paragraph [0092])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Kim related to using a first buffer to transfer data between the peers of a peer to peer network and a second buffer as a playback buffer and apply them to the teachings of Mahvash for the purpose of reducing the need to contact a contact server for content and receiving content from peers. One would be motivated as such as this reduces the burden of workload for content to be provided by a content server (Kim Paragraph [0007]) while also providing synchronization which allows for the smooth playback and high sharing efficiency (Kim Paragraphs [0008] and [0071]).

Regarding claim 2, Mahvash and Kim teach the method according to claim 1, wherein said ABR logic is defined by a first function making it possible to calculate a level of quality in which said segment is required as a function of at least one parameter representative of a segment reception rate (determining a bitrate at which to request the segment based upon a current buffer occupancy level (Mahvash Paragraphs [0069 – 0071])).  

Regarding claim 3, Mahvash and Kim teach the method according to claim 2, wherein a second function () makes it possible to calculate in step (a) said response deadline as a function of said at least one parameter representative of a segment reception rate (determining the first timeout based upon the segment duration and the buffer occupancy level (Mahvash Paragraph [0052]) wherein the buffer occupancy level may be used as indication of segment bitrates (Mahvash Paragraphs [0041 – 0042]) see Rejections under 35 USC 112 above for the interpretation of scope of claim 3.).

Regarding claim 4, Mahvash and Kim teach the method according to claim 1, wherein the second function is constructed from the first function (main mapping function is qualified by additional functions such as the time-out function (Mahvash Paragraph [0051])).  

Regarding claim 6, Mahvash and Kim teach the method according to claim 1, wherein the device further comprises a second buffer adapted to store segments in a format suitable for playback by the player, said segment being provided in step (b) in the second buffer (a playback buffer may receive data segments to be played (Kim Paragraph [0078]) inherits motivation to combine from respective parent claim.).  

Regarding claim 7, Mahvash and Kim teach the method according to claim 2 in combination, wherein said parameter representative of a segment reception rate is a filling level of the second buffer and/or a bandwidth (determining a bitrate at which to request the segment based upon a current buffer occupancy level (Mahvash Paragraphs [0069 – 0071])).  

Regarding claim 9, Mahvash and Kim teach the method according to claim 1, comprising a step (c) of verifying said prediction of a level of quality in which the next segment will be required (reiteration of the process by which the next variant level is determined (Mahvash Paragraphs [0048 – 0049])).  

Regarding claim 10, Mahvash and Kim teach the method according to claim 9, comprising the learning of the second function on the basis of the predicted and actually required levels of quality (main mapping function is qualified by additional functions such as the time-out function (Mahvash Paragraph [0051]) the buffer occupancy being an indication of the threshold time duration and whether the next segment was received (Mahvash Paragraph [0052])).  

Regarding claim 12, Mahvash teaches a device for streaming, on a player, a broadcast content within a network of client devices (mobile device in a CDN network may obtain and play content (Mahvash Paragraphs [0018] and [0024])), said content consisting of a sequence of segments available in a plurality of levels of quality and said player being adapted to choose the level of quality of the segments in accordance with an adaptive bitrate {ABR} regulation logic (Dynamic Adaptive Streaming over HTTP (DASH) allows for Adaptive Bitrate (ABR) streaming wherein the video client chooses the video rate to stream by monitoring network conditions, client conditions, and estimating available network capacity (Mahvash Paragraph [0016 – 0017]) requesting media segments by the client device which comprises a media player (Mahvash Paragraphs [0030] and [0031])); 
the client device comprising the data processing means are configured (mobile device comprising a processor (Mahvash Paragraph [0106])), following the reception of a request for a segment from the player (adaptive bitrate streaming player requests media segments (Mahvash Paragraph [0030]) requesting the first video chunk of a first encoded segment at a first bitrate (Mahvash Paragraphs [0070 – 0071])), 
to provide, in response, said segment upon expiry of a response deadline defined with respect to said ABR logic of the player (determining the first requested chunk is not received within a threshold duration of time since requesting the chunk and obtaining a second chunk at a second bitrate in response (Mahvash Paragraphs [0072 – 0074]) second chunk is obtained locally and is therefore received and provided by the client (Mahvash Paragraph [0072 – 0074])), 
wherein receiving the request for the segment comprises the prediction of a level of quality in which the next segment will be required (determining the subsequent variant level based upon a current buffer level and the available variant levels (Mahvash Paragraphs [0049] and [0058])) as a function of the response deadline (determining the next variant level based upon the buffer occupancy (Mahvash Paragraphs [0048 – 0050] and Fig. 3) the buffer occupancy being an indication of the threshold time duration and whether the next segment was received (Mahvash Paragraph [0052])).  
	Mahvash fails to teach a network being a peer-to-peer network, the client comprising a first buffer adapted to store segments in a format suitable for transfer within the peer-to-peer network, and providing the segment from the first buffer.
However, in analogous art, Kim is directed a peer-to-peer network wherein a client requesting media content in a network may receive the content from another peer, multiple peers, or a content server (Kim Paragraphs [0005 – 0007]). The invention of Kim allows for the simultaneous exchange of content while playing-back received content by maintaining a sending and receiving buffer (Kim Paragraph [0073]) and a buffer for playback which receives the content segments from the sending and receiving buffer (Kim Paragraphs [0078] and [0087]). 
Kim specifically teaches a network being a peer-to-peer network (Kim Paragraph [0042]), the client comprising a first buffer adapted to store segments in a format suitable for transfer within the peer-to-peer network (a first buffer of a client device where pieces of a data stream are stored in the first buffer may be transmittable to one or more other peer clients using the streaming service (Kim Paragraphs [0087] and [0091])) and providing the segment from the first buffer (storing received content segments into the buffer at the client device (Kim Paragraph [0104]) using the buffer to store data for playback (Kim Paragraph [0092])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Kim related to using a first buffer to transfer data between the peers of a peer to peer network and a second buffer as a playback buffer and apply them to the teachings of Mahvash for the purpose of reducing the need to contact a contact server for content and receiving content from peers. One would be motivated as such as this reduces the burden of workload for content to be provided by a content server (Kim Paragraph [0007]) while also providing synchronization which allows for the smooth playback and high sharing efficiency (Kim Paragraphs [0008] and [0071]).  

Regarding claim 13, Mahvash and Kim teach a computer program product comprising code instructions for the execution (Mahvash Paragraphs [0107 – 0108]) of a method, according to claim 1, for broadcasting a streaming content in a peer-to-peer network of client devices connected to a content server, when said program is executed by a computer (see claim rejections under 35 USC 103 regarding Claim 1 above). 

Regarding claim 14, Mahvash and Kim teach a computer-readable storage means on which a computer program product comprises code instructions for the execution (Mahvash Paragraphs [0107 – 0108]) of a method, according to claim 1, for broadcasting a streaming content in a peer-to-peer network of client devices connected to a content server (see claim rejections under 35 USC 103 regarding Claim 1 above).

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but not used in making the rejections presented herein.
Stockhammer et al. (US 2018/0316740 A1) which teaches preventing a buffer underrun in a content sharing network by determining a deadline by which to request additional content at a selected bitrate.
Bergstrom (US 2016/0192029 A1) which teaches of adaptive bitrate while broadcasting digital content by reconfiguring network forecasts based upon changing congestion levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454       

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454